Exhibit 99 News Release COMMUNITY BANK SYSTEM, INC. 5790 Widewaters Parkway, DeWitt, N.Y. 13214 For further information, please contact: Scott A. Kingsley, EVP & Chief Financial Officer Office: (315) 445-3121 Community Bank System Reports Strong First Quarter Results SYRACUSE, N.Y. — April 24, 2012 — Community Bank System, Inc. (NYSE: CBU) reported first quarter 2012 net income of $18.8 million ($0.48 per share), an increase of 16.5% over the $16.2 million (also $0.48 per share) reported for the first quarter of 2011.First quarter 2012’s earnings per share were negatively impacted by the successful common stock offering in support of the pending bank branch acquisition completed in January, by approximately two cents per share.For the trailing twelve-month period ended March 31, 2012, net income was $75.8 million, or $2.01per share, and included eight cents per share of acquisition expenses related principally to the Company’s merger with The Wilber Corporation in April 2011. Total revenue for the first quarter of 2012 was $77.4 million, an increase of $11.0 million, or 16.6%, over the first quarter of last year.The higher revenue was a result of a 19.6% increase in average earning assets, principally driven by the Wilber acquisition and organic deposit growth, offset by a 12-basis point decline in the Company’s net interest margin to 3.96%.The quarterly provision for loan losses of $1.6 million was $0.6 million higher than the first quarter of 2011, consistent with a $0.6 million increase in quarterly net charge-offs and the continuation of generally stable and favorable asset quality metrics.Total operating expenses were $49.4 million for the quarter, or 14.1% higher than the first quarter of 2011, primarily reflective of the additional operating costs associated with the Wilber acquisition. “Our team produced another solid quarter of earnings to ing loans 1.61% 1.77% 1.57% 1.45% 1.46% Loan loss provision/net charge-offs 37% 79% 72% 158% 74% Nonperforming assets/total assets 0.38% 0.36% 0.29% 0.30% 0.35% (1) Excludes gain (loss) on investment securities. (2) Excludes intangible amortization, goodwill impairment, acquisition expenses, and gain (loss) on investment securities. (3) Includes deferred tax liabilities (of approximately $25.2 million at 3/31/12) generated from tax deductible goodwill. # # # This press release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.The following factors, among others, could cause the actual results of CBU’s operations to differ materially from CBU’s expectations: the successful integration of operations of its acquisitions; competition; changes in economic conditions, interest rates and financial markets; and changes in legislation or regulatory requirements.CBU does not assume any duty to update forward-looking statements.
